Exhibit 10.95

CONSOL ENERGY INC. EQUITY INCENTIVE PLAN

DEFERRED STOCK UNIT GRANT AGREEMENT

CONSOL Energy Inc. (the “Company”) hereby awards you Deferred Stock Units under
the CONSOL Energy Inc. Equity Incentive Plan (the “Plan”), conditioned upon your
agreement to the terms and conditions described in this Deferred Stock Unit
Grant Agreement and the “Terms and Conditions” attached hereto (collectively
referred to as the “Grant Agreement”). All of the terms of the Plan are
incorporated into this Grant Agreement as if set forth herein. To the extent
this Grant Agreement differs in any way from the terms of the Plan, the terms of
the Plan shall govern. All capitalized words that are not defined in this Grant
Agreement have the meanings ascribed to them in the Plan. A copy of the Plan is
attached as Exhibit 1.

 

Name of Recipient:                                          
                                        
                                                Grant Date:   
                    , 20     Number of Deferred Stock Units Granted:   
             Deferred Stock Units Vesting Schedule:   

 

Payment Date Election:    Vested Deferred Stock Units will be paid following the
earlier of: (1) your termination of service as a Director of the Company, or (2)
the date you elected on the Payment Date Election Form previously filed with the
Company. Notwithstanding the foregoing, Deferred Stock Units will be paid to you
contemporaneous with any transaction that will result in a Change in Control of
the Company.

You have sixty (60) days following the date of this letter in which to return a
copy of this Grant Agreement to the Company with the Acknowledgment section
below properly signed and dated in order to indicate your acceptance of the
terms and conditions of your award as set forth above and in the attached Terms
and Conditions. If you do not do so within the due date, your award will become
null and void.

ACKNOWLEDGMENT

I hereby acknowledge and accept the terms and conditions of the Deferred Stock
Unit award evidenced by this Grant Agreement. I further acknowledge and agree
that the terms and conditions of this Grant Agreement, and the provisions of the
Plan, set forth the entire understanding between the Company and me regarding my
entitlement to receive Shares underlying the Deferred Stock Units granted to me
through this Grant Agreement and this Grant Agreement supersedes all prior oral
and written agreements on that subject.

 

SIGNATURE:  

 

PRINTED NAME:  

 

DATED:                     , 20    

 

CONSOL Energy Inc.:

 

J. Brett Harvey President and Chief Executive Officer



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

Each Deferred Stock Unit granted to you under the Plan will entitle you to, and
represents the right to receive, one Share following the vesting date of that
unit. The terms and provisions of your award are subject to the provisions of
the Plan. A copy of the Plan is available upon request from Human Resources.
Other important features of your award may be summarized as follows:

Special Vesting Events: Unless previously vested, all of the Deferred Stock
Units granted to you under this Grant Agreement will vest and become
nonforfeitable upon the occurrence of any of the following events:

 

  •   a Change in Control of the Company (subject to the golden parachute
limit);

 

  •   the termination of your service after your attainment of normal retirement
age or after ten (10) years of service to the Company; or

 

  •   the termination of your service as a Director of the Company by reason of
your death or Disability.

Forfeitability: If you cease to be in the service of the Company as a Director,
including but not limited to a termination for Cause, all unvested Deferred
Stock Units and any rights to the underlying Shares will be immediately
forfeited to the Company upon such cessation for no consideration unless your
termination of service occurs due to one of the Special Vesting Events.

If your service is terminated for Cause or should you breach the proprietary
information covenant set forth below, then not only will your award be cancelled
with respect to any unvested Deferred Stock Units, but you will also forfeit all
of your right, title and interest in and to any Shares which have vested under
your award. The certificates for any vested Shares you hold at the time of such
termination or breach must be promptly returned to the Company, and the Company
will in addition impose an immediate stop transfer order with respect to those
certificates. Accordingly, upon such termination of your service or breach of
the proprietary information covenant below, you will cease to have any further
right or entitlement to receive or retain the Shares subject to your forfeited
award. In addition, to the extent you have sold any of your vested Shares within
the six (6)-month period ending with the date of your termination for Cause or
your breach of the proprietary information covenant below or at any time
thereafter, then you will be required to repay to the Company, within ten
(10) days after receipt of written demand from the Company, the cash proceeds
you received upon each such sale, provided such demand is made by the Company
within one year after the date of that sale.

Transferability: The Shares paid to you in connection with your Deferred Stock
Units will be registered under the Federal securities laws. Subsequent sales of
those Shares will be subject to: (i) the terms and conditions set out in the
Prospectus, (ii) any market black-out periods the Company may impose from time
to time, (iii) the requirements of the Company’s insider trading policies and
(iv) the applicable securities laws.

Deferred Stock Units and any future right to receive Shares pursuant to Deferred
Stock Units may not be assigned, transferred, pledged, hypothecated or disposed
of in any way (whether by operation of law or otherwise) and shall not be
subject to execution, attachment or similar process. However, any Deferred Stock
Units which have vested but have not been paid to you as of the date of your
death may be transferred following your death pursuant to the provisions of your
will or the laws of inheritance.

Federal and State Taxation: You will recognize income for Federal and state
income tax purposes and self-employment tax purposes on the date you are paid
Shares, and you must satisfy your income and other tax obligations applicable to
that income. The amount of your taxable income will be equal to the Fair Market
Value on the payment date of the Shares times the number of Shares to be paid to
you on that date.



--------------------------------------------------------------------------------

Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the Shares underlying the
Deferred Stock Units granted to you until you become the record holder of the
underlying Shares following their actual issuance to you.

Dividend Equivalent Rights: If a regular cash dividend is declared on the
Company’s Shares at a time when you have Deferred Stock Units, you will be
entitled to dividend equivalent payments equal to the cash dividends declared on
the Shares. Dividend equivalents are converted into additional Deferred Stock
Units based on the following formula, rounded up to the nearest whole share:

X = (A x B)/C, where

 

X    =    the additional number of Deferred Stock Units which will become
subject to your award by reason of the cash dividend; A    =    the number of
your vested Deferred Stock Units as of the record date for such dividend; B    =
   the per Share amount of the cash dividend; and C    =    the closing price
per Share on the New York Stock Exchange on the payment date of such dividend.

The additional Deferred Stock Units resulting from the above calculation will be
subject to the same terms and conditions as the Deferred Stock Units subject to
this award.

Other Adjustments: In the event of any stock split, stock dividend,
recapitilization, combination of shares, exchange of shares or other similar
change affecting the Company’s outstanding common stock as a class without the
Company’s receipt of consideration, the number and/or class of securities
subject to your award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the award.

Payment Acceleration Upon a Change in Control: In the event of a Change in
Control, you will be paid the underlying Shares contemporaneous with the closing
of the Change in Control transaction regardless of any Payment Date Election
made by you (subject to the golden parachute limit). In all other cases, your
vested Shares will be delivered to you on the date provided in your Payment Date
Election Form, or as soon as administratively feasible thereafter.

The Golden Parachute Limit: If any accelerated vesting of Deferred Stock Units
or accelerated payment of Shares, either alone or together with any other
payments or benefits to which you may otherwise become entitled from the Company
in connection with the Change in Control would, in the Company’s good faith
opinion, be deemed to be a parachute payment under Section 280G of the Code (or
any successor provision), then, the number of Deferred Stock Units which are to
vest or Shares to be paid to you on such an accelerated basis under your award
will be reduced to the extent necessary to assure, in the Company’s good faith
opinion, that no portion of your accelerated award will be considered such a
parachute payment. The Company’s good faith opinion on this matter will be
conclusive and binding upon you and your successors.



--------------------------------------------------------------------------------

Proprietary Information Covenant: As a further condition to your right and
entitlement to receive the Shares of the Company’s common stock subject to your
award, you hereby agree to abide by the terms and conditions of the following
proprietary information covenant:

You and the Company agree that certain materials, including (without limitation)
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, you will
not at any time during or after your service with the Company disclose or use
for your own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets, provided
that the foregoing shall not apply to information which is not unique to the
Company or any of its Affiliates or which is generally known to the industry or
the public other than as a result of your breach of this covenant. You agree
that upon termination of your service with the Company for any reason, you will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
you may retain personal notes, notebooks and diaries. You further agree that you
will not retain or use for your own account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates.

Failure to Enforce Not A Waiver: The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

Legends: The Company may at any time place legends referencing the provisions of
this Agreement, and any applicable federal or state securities law restrictions
on all certificates, if any, representing the Shares relating to this award.

Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.

Amendments: This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without your consent, modify or amend the terms and conditions of this award,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to cause this award to
comply with Section 409A of the Code (or an exception thereto). Notwithstanding,
you recognize and acknowledge that Section 409A of the Code may impose upon you
certain taxes or interest charges for which you are and shall remain solely
responsible.

Notices: Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in your case, to your address as shown in the records of the
Company or to such other address as may be designated in writing by either
party.

Award Subject to Plan: This award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Agreement will govern and prevail.

Entire Agreement: This Agreement and the Plan are: (i) intended to be the final,
complete, and exclusive statement of the terms of the agreement between you and
the Company with regard to the subject matter of this Agreement; (ii) supersede
all other prior agreements, communications, and statements, whether written or
oral, express or implied, pertaining to that subject matter; and (iii) may not
be contradicted by evidence of any prior or contemporaneous statements or
agreements, oral or written, and may not be explained or supplemented by
evidence of consistent additional terms.



--------------------------------------------------------------------------------

Prospectus: An updated prospectus summarizing the principle features of that
Plan has been prepared and distributed by the Company; additional copies of the
updated prospectus are available upon request from the Corporate Secretary at
the Company’s executive offices at 1800 Washington Road, Pittsburgh,
Pennsylvania 15241.

Attachments:

Exhibit 1 –Prospectus for the CONSOL Energy Inc. Equity Incentive Plan



--------------------------------------------------------------------------------

EXHIBIT 1

PROSPECTUS RELATING TO

CONSOL ENERGY INC.

EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

DEFERRED STOCK UNIT AND PAYMENT DATE ELECTION FORM

 

A    DEFERRAL ELECTION:    I hereby irrevocably request that the Board of
Directors grant Deferred Stock Units to me in lieu of $              [NOT LESS
THAN $10,000] of the annual retainer fee that would otherwise be paid to me in
cash over the one-year period following the next annual meeting of stockholders
to be held on                          , 20    . B    PAYMENT DATE ELECTION:   

I understand that the Shares underlying my vested Deferred Stock Units will be
paid to me as soon as administratively feasible following the earlier of: (i) my
termination of service as a member of the Board of Directors of CONSOL Energy
Inc., or (ii) the date I elect below which must be at least two years after the
end of the Plan Year in which the Grant Agreement is executed.

 

(Check a Box Below If You Choose to Specify a Payment Date and Select the Date
You Want to Elect:)

  

I hereby elect to the following payment date (CHOOSE ONLY ONE):

 

¨         [                    , 20    ] ;

 

            OR

 

¨        [        years after the date of the Grant Date].

C    ACKNOWLEDGMENTS:   

•      I understand that payment of the Shares underlying my Deferred Stock
Units may be accelerated due to a Change in Control.

  

•      I understand that my Payment Date Election is irrevocable.

  

•      I understand that to be valid, my Deferred Stock Unit and Payment Date
Election must be filed with Human Resources on or before December 31, 20    .

  

•      I understand and acknowledge that if the Board, in its discretion,
decides to grant Deferred Stock Units to me in lieu of compensation to be paid
to me over the next year, those Deferred Stock Units will be subject to the
terms and conditions of the CONSOL Energy Inc. Equity Incentive Plan Deferred
Stock Unit Grant Agreement, the Consol Energy Inc. Equity Incentive Plan and the
prospectus , copies of which I hereby acknowledge that I have received.

 

SIGNATURE:  

 

PRINTED NAME:  

 

DATED:                     , 20    